                Case 3:19-cr-00226-RS Document 50 Filed 06/20/19 Page 1 of 4



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CASEY BOOME (NYBN 5101845)
   RYAN REZAEI (CABN 285133)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           casey.boome@usdoj.gov
             ryan.rezaei@usdoj.gov
 9
     Attorneys for United States of America
10
                                    UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                        SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                      )   NO. CR 19-226 RS
                                                    )
15           Plaintiff,                             )   STIPULATION AND [PROPOSED]
                                                    )   ORDER EXCLUDING SPEEDY TRIAL
16      v.                                          )   TIME FROM JUNE 17, 2019 UNTIL
                                                    )   SEPTEMBER 17, 2019
17   LORENZO LEE,                                   )
       a/k/a “O.G.,”                                )
18   JEFFREY MCCOY,                                 )
     ANTHONY BROWN,                                 )
19     a/k/a “Ant Man,”                             )
     DESHAWNTE GAMBOA,                              )
20   DEBORAH POLK,                                  )
     EVAN MARTINEZ-DIAZ,                            )
21   MAGO AGUILAR-PACHECO,                          )
     CESAR ALVARADO,                                )
22   JESSE LOPEZ, III,                              )
     JOSE DELGADILLO,                               )
23     a/k/a “Tepa,”                                )
     MARCO DELGADILLO,                              )
24     a/k/a “Tonio,”                               )
     LUIS TORRES-GARCIA,                            )
25     a/k/a “Guero,” and                           )
     TIMOTHY PEOPLES,                               )
26     a/k/a “Tee,”                                 )
                                                    )
27           Defendants.                            )
                                                    )
28


     STIP. AND PROPOSED ORDER EXCLUDING SPEEDY TRIAL TIME
30
               Case 3:19-cr-00226-RS Document 50 Filed 06/20/19 Page 2 of 4



 1          Subject to this Court’s confirming order, the defendants, by and through undersigned counsel,

 2 and the United States, by and through Assistant United States Attorney Casey Boome, hereby stipulate

 3 and agree as follows:

 4          At a status conference before this Court on June 18, 2019, government counsel and counsel for

 5 the defendants agreed that time should be excluded under the Speedy Trial Act to allow for effective

 6 preparation of defense counsel, including reviewing voluminous discovery to be provided by the

 7 government in the immediate future, as soon as the parties have identified a discovery coordinator. At

 8 the request of the parties and in consultation with the courtroom deputy, the Court continued the matter

 9 to September 17, 2019 at 2:00 p.m. The parties, therefore, now jointly request that the time from June

10 18, 2019 to September 17, 2019 be excluded from computation under the Speedy Trial Act. The parties

11 agree that, for the reasons set forth above, the ends of justice served by excluding the time from June 18,

12 2019 to September 17, 2019 outweigh the best interests of the public and the defendants in a speedy

13 trial. See 18 U.S.C. § 3161(h)(7)(A). The parties further agree that an excludable continuance is

14 necessary for the effective preparation of counsel, taking into account the exercise of due diligence. See

15 18 U.S.C. § 3161(h)(7)(B)(iv).

16          As such, the parties respectfully request that the Court order that the time from June 18, 2019 to

17 September 17, 2019 be excluded from computation under the Speedy Trial Act.

18 DATED: June 20, 2019                                  Respectfully submitted,

19                                                       DAVID L. ANDERSON
                                                         United States Attorney
20
                                                             /s/ Casey Boome
21
                                                         CASEY BOOME
22                                                       Assistant United States Attorney

23                                                           /s/ with permission
                                                         ETHAN ATTICUS BALOGH
24                                                       Attorney for Marco Delgadillo
25                                                           /s/ with permission
                                                         RICHARD B. MAZER
26
                                                         Attorney for Lorenzo Lee
27

28


     STIP. AND PROPOSED ORDER EXCLUDING SPEEDY TRIAL TIME
30
             Case 3:19-cr-00226-RS Document 50 Filed 06/20/19 Page 3 of 4



 1                                                   /s/ with permission
                                                 CANDIS MITCHELL
 2                                               Attorney for Anthony Brown
 3                                                   /s/ with permission
 4                                               SCOTT A. SUGARMAN
                                                 Attorney for Timothy Peoples
 5
                                                     /s/ with permission
 6                                               JAMES SCOTT THOMPSON
                                                 Attorney for Deshawnte Gamboa
 7
                                                     /s/ with permission
 8                                               JESSICA WALSH
 9                                               Attorney for Jose Delgadillo

10                                                   /s/ with permission
                                                 RANDY SUE POLLOCK
11                                               Attorney for Deborah Polk

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     STIP. AND PROPOSED ORDER EXCLUDING SPEEDY TRIAL TIME
30
               Case 3:19-cr-00226-RS Document 50 Filed 06/20/19 Page 4 of 4



 1                                            [PROPOSED] ORDER

 2          Based upon the facts set forth in the stipulation of the parties, the Court finds that failing to

 3 exclude the time from June 18, 2019 to September 17, 2019 would unreasonably deny defense counsel

 4 and the defendants the reasonable time necessary for effective preparation, taking into account the

 5 exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of

 6 justice served by excluding the time from June 18, 2019 to September 17, 2019 from computation under

 7 the Speedy Trial Act outweigh the best interests of the public and the defendants in a speedy trial.

 8 Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the time from June 18,

 9 2019 to September 17, 2019 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C.

10 §§ 3161(h)(7)(A), (B)(iv).

11

12

13

14    Dated:                                                       HON. RICHARD SEEBORG
                                                                   United States District Court Judge
15

16

17

18

19
20

21

22

23

24

25

26
27

28


     [PROPOSED] ORDER
30
